Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 7 the recitation “at least some time periods “is vague and indefinite.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 2015/0367747 cited by Applicant in view of WO2021/087343 and 2021/0391622.
2015/0367747 discloses electric vehicle comprising a first battery (#24), at least one motor capable of propelling vehicle, the motor powered by first battery in a charge depleting manner, a second battery (30) physically separate from fist battery and HVA system, the HVAX system power by second battery in a charge depleting manner during at least some time period when fist battery is power the motor, see paragraphs 14-15.  2015/0367747 lacks disclosing 3-10 KWh for low voltage battery and 100-120 KWH for high voltage battery and 50-80 percent discharge of battery.  WO2021087343 discloses 3-10 KWH and 100-120 KWH, see paragraph 29. 2021/0391622 discloses discharge 50 percent or more see paragraph 14. 
It would have been obvious to one of ordinary skill in the art to combine the 2015/0367747 electric vehicle, with KWH of WO 2021/087343 and 50 percent or more discharge of battery of 2021/0391622 for improved control.   



Prior art 2007/0116135 discloses electric vehicle with high and low voltage battery and converter see fig 2. 


  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana  can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846